Claimant’s intestate had worked for several hours unpacking merchandise in the employer’s store. About two-forty-five p. m. a fellow-employee remarked upon his distressed appearance; intestate replied that he had suffered a strain. About four p. m. he suffered a seizure and shortly died of angina pectoris. Physician testified that the work of unpacking merchandise “ could have ” produced the angina. (Matter of McLaughlin v. Curtis-Quillen Co., 223 App. Div. 208.) Award was denied by the State Industrial Board. Decision of the State Industrial Board affirmed. Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur; Crapser, J., dissents.